Exhibit 20 January 2010 HARLEY TRADING LIMITED IGOR VALERYEVICH KOLOMOISKY CENTRAL EUROPEAN MEDIA ENTERPRISES LTD. CME CYPRUS HOLDING II LIMITED SHARE PURCHASE AGREEMENT CONTENTS Clause Page 1. Definitions and Interpretation 2 2. Sale and Purchase 10 3. Warranties 15 4. Certain Covenants 15 5. Termination; Termination Amount 21 6. Indemnities and Liabilities 22 7. Controlling Parties; Guarantee 25 8. Confidentiality 27 9. Assignment 28 10. Miscellaneous 28 11. Governing Law and Arbitration 30 Schedules Schedule 1 – Warranties Schedule 2 – Budget Schedule 3 – Actions Pending Closing Schedule 4 – Buyer Parties' Deliverables Schedule 5 – Seller Parties' Deliverables Schedule 6 – Studio 1+1 and Kino Group Corporate Structure Schedule 7 – Existing Inter-Company Debt Schedule 8 – Applicable Accounting Principles Exhibits Exhibit A – Form of Assignment Agreement Exhibit B – Form of Seller Disclosure Letter Exhibit C – Form of Loan Facility Agreement THIS SHARE PURCHASE AGREEMENT (this "Agreement") is made this 20th day of January, 2010 by and among: 1. Harley Trading Limited,a company organized and existing under the Laws ofBelize, with its registered address at 35 Barrack Road, Belize City, Belize, registration number 57,747 ("Buyer"); 2. Igor Valeryevich Kolomoisky, a citizen of Israel residing at St. Galey Thelet 48, Herzeliya, Israel, 46640, passport No. 10905729, issued on 2 October 2005 ("Kolomoisky", and together with Buyer, the"Buyer Parties"); 3. Central European Media Enterprises Ltd., a company organized under the Laws of Bermuda with its registered address at Mintflower Place, 4th Floor, 8 Par-La-Ville Road, Hamilton, Bermuda ("Seller"); and 4. CME Cyprus Holding II Limited, a wholly-owned subsidiary of Seller and a limited liability company organized and existing under the Laws of Cyprus, identification code 256396, located at Arch. Makariou III, 195, Neocleous House, P.C. 3030, Limassol, the Republic of Cyprus (the "Company", and together with Seller, the "Seller Parties"), (individually a "Party" and together the "Parties"). WHEREAS: (A) Seller is the sole Beneficial Owner of 100% of the issued share capital of the Company and is the indirect owner of the Studio 1+1 and Kino Group (as defined below). (B) The Company is the direct or indirect owner of 100% of the ownership interests of each of (i) Studio 1+1 LLC, a limited liability company organized and existing under the Laws of Ukraine identification code 23729809 ("Studio 1+1"), (ii) Gravis-Kino LLC, a limited liability company organized and existing under the Laws of Ukraine identification code 36257228 ("Gravis"), (iii) TOR LLC, a limited liability company organized and existing under the Laws of Ukraine identification code 19384641 ("TOR"), (iv) ZHYSA LLC, a limited liability company organized and existing under the Laws of Ukraine identification code 20727448 ("ZHYSA"), (v) TV Stimul identification code 30462482 ("Stimul"), a limited liability company organized and existing under the Laws of Ukraine, (vi) Ukrpromtorg-2003 LLC identification code 32426708 ("Ukrpromtorg"), a limited liability company organized and existing under the Laws of Ukraine, (vii) Ukrainian Media Services LLC, a limited liability company organized and existing under the Laws of Ukraine identification code 33600071 ("UMS"), (viii) 1+1 Production LLC, a limited liability company organized and existing under the Laws of Ukraine identification code 23389360 ("1+1 Production"), (ix) TV Media Planet Limited, a limited liability company organized and existing under the Laws of Cyprus identification code 155804 ("TV Media Planet"), (x) International Media Services Ltd., a company limited by shares organized and existing under the Laws of Bermuda identification code EC22571 ("IMS"), (xi) Innova Film GmbH, a limited liability company organized and existing under the Laws of Germany identification code HRB 27705 ("Innova Film"), (xii) Grintwood Investments Limited, a limited liability company organized and existing under the Laws of Cyprus identification code 226117 ("Grintwood"), and (xiii) Grizard Investments Limited, a limited liability company organized and existing under the Laws of Cyprus identification code 226142 ("Grizard"), (xiv) CME Ukraine Holding II B.V., a limited liability company organized and existing under the Laws of the Netherlands identification code 34362824 ("Ukraine Holding II"), (xv) CME Cyprus Holding Limited, a limited liability company organized and existing under the Laws of Cyprus identification code 155308 ("CME Cyprus", and together with Studio 1+1, Gravis, TOR, ZHYSA, Stimul, Ukrpromtorg, UMS, 1+1 Production, TV Media Planet, IMS, Innova Film, Grintwood, Grizard and Ukraine Holding II, the "Studio 1+1 and Kino Group"), which companies conduct television, broadcasting, media production and advertising business in Ukraine.The Studio 1+1 and Kino Group corporate structure is set out in Schedule 6. 1 (C) Kolomoisky is the sole Beneficial Owner (as defined below) of 100% of the issued share capital of Buyer. (D) Kolomoisky and Seller, inter alios, entered into the Framework Agreement, dated 2 July 2009 and the First Amended and Restated Framework Agreement, dated 22 July 2009 (the "Amended Framework Agreement"), with the intention to form a joint venture to conduct television business in Ukraine on the basis of the Company and its Subsidiaries (as defined below). (E) Immediately preceding entry into this Agreement, all of the parties to the Amended Framework Agreement, including, inter alios, Seller and Kolomoisky, entered into an agreement terminating the Amended Framework Agreement in accordance with its terms and without any effect for any of the parties thereto. (F) Seller now desires to sell to Buyer, and Buyer desires to purchase from Seller, all of the Closing Date Inter-Company Debt and the Shares (as defined below) on the terms and conditions set forth in this Agreement. NOW THEREFORE, in consideration of the foregoing recitals and the mutual representations, covenants, warranties and agreements contained herein, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Parties agree as follows: 1.
